                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
       -j                 SOUTHERN DIVISION

                     CIVIL ACTION FILE NO.: 7:19-cv-89-BO

 NEIGHBORHOOD NETWORKS                     )
 PUBLISHING, INC. and N2                   )
 FRANCHISING, LLC,                         )
                Plaintiffs,                )
                                                 CONSENT JUDGMENT AND
                                           )
                                                 PERMANENT INJUNCTION
                    V.                     )
                                           )
 JACQUELINE MARIE LYLES and                )
 LIFESTYLE PUBLICATIONS, LLC,              )
               Defendants.                 )

      This matter is before the Court on the Joint Motion for Consent Judgment and

Injunction Order filed by Plaintiffs and Defendant Jacqueline Marie Lyles ("Lyles"),

under Rule 54(b) of the Federal Rules of Civil Procedure. For the reasons given below,

the Court grants the· Motion.

             1.    On April 23, 2019, Plaintiffs filed this civil action against

Defendants in the North Carolina General Court of Justice, Superior Court Division,

for New Hanover County. In their Complaint, Plaintiffs sought, among other things,

to permanently enjoin Defendant Lyles from violating certain valid, enforceable non-

competition and non-solicitation covenants in a contract with Plaintiff N2

Franchising, LLC. Plaintiffs also sought to prevent all Defendants from using certain

of Plaintiffs' confidential and protected trade secrets and other proprietary

information, including, but not limited to, information obtained by Defendant Lyles




        Case 7:19-cv-00089-BO Document 41 Filed 02/14/20 Page 1 of 5
from Plaintiff Neighborhood Networks Publishing, Inc.'s software platforms, N2

Portal and PubManager.

             2.     On May 3, 2019, Defendant Lifestyle Publications, LLC, removed

this action to this Court under 28 U.S.C. § 1446. Defendant Lifestyle Publications,

LLC invoked this Court's diversity of citizenship jurisdiction, under 28 U.S.C.

§ 1332(a). After removal, Plaintiffs perfected service on Defendant Lyles. The Court

thus has personal jurisdiction over the parties.

             3.     On February 10, 2020, Plaintiffs and Defendant Lyles filed a

Joint Motion for Consent Judgment and Injunction Order. In their Joint Motion,

Plaintiffs and Defendant Lyles represent that they have settled their dispute as

between these parties only and, in connection with their settlement, seek entry of a

Judgment and Permanent Injunction on the terms outlined below.

             4.    The parties waive further findings of fact, pursuant to Federal

Rule of Civil Procedure 52.

      NOW THEREFORE, having considered the Complaint and the agreements of

the parties set forth in the Joint Motion for Consent Judgment and Injunction Order,

IT IS ORDERED:

             1.    Defendant Lyles is hereby ENJOINED as follows:

                   a.     Defendant Lyles, and any agent, employee, or other person

acting in concert with Defendant Lyles, are enjoined and restrained from conducting,

operating, or otherwise directly participating in the business of publishing




                                          2

        Case 7:19-cv-00089-BO Document 41 Filed 02/14/20 Page 2 of 5
community/neighborhood magazines and from selling or soliciting advertisements for

any such publication in:

                            1.         Zip Code 30305;

                           11.         the area located within the 15 mile radius around

Zip Code 30305; and

                         111.          any other community or neighborhood located

within the 15 mile radius around the perimeter of any territory of any other Area

Director for a period of two years following the entry of this Judgment and Order.

                    b.           Defendant Lyles, and any agent, employee, or other person

acting in concert with Defendant Lyles, are enjoined and restrained from directly or

indirectly using, disclosing, or copying Confidential Information or Trade Secrets

belonging to Plaintiffs, which Defendant Lyles possessed in connection witli her work

for Plaintiffs, or assisting any other person or entity to do so. Such Confidential

Information or Trade Secrets include, but are not limited to, publication rates, costs,

and pricing methodology; advertising targets, rates, and pricing methodology; sales

and marketing strategies; publication management strategies, including editing,

layout, and supply-chain management; strategic plans for growth into new

territories; and compilation of business information

                   c.        Defendant Lyles, and any agent, employee, or other person

acting in concert with Defendant Lyles, are prohibited from causing any of Plaintiffs'

customers with whom Defendant Lyles worked during her tenure with Plaintiffs to

cease their business relationships with Plaintiffs and to pay Defendant Lyles, or any




                                                3

        Case 7:19-cv-00089-BO Document 41 Filed 02/14/20 Page 3 of 5
agent, employee, or other person acting in concert with Defendant Lyles, directly, or

to pay anyone acting at the direction of Defendant Lyles, to obtain, publish, or

distribute advertising created by or on behalf of Plaintiffs.

                    d.     Defendant Lyles, and any agent, employee, or other person

acting in concert with Defendant Lyles, shall return to Plaintiffs within 14 days of

the entry of this Judgment and Order any funds, assets, or property, whether tangible

or intangible, belonging to Plaintiffs under law or equity, which Defendant Lyles, or

any age~t, employee, or other person acting in concert with Defendant Lyles, diverted

to themselves, including any funds derived from any advertisement taken from, or

from any customer contacted based on information identified by Defendant Lyles

within N2 Portal or PubManager. Once returned to Plaintiffs, Defendant Lyles shall

destroy any additional or surplus copies of any such asset or property that remain in

her possession.   Defendant Lyles shall certify the destruction of such assets or

property, if any, to Plaintiffs, under oath, within 30 days of the date of entry of this

Judgment and Order.

                    e.     Defendant Lyles, and any agent, employee, or other person

acting in concert with Defendant Lyles, are prohibited from taking any actions that

violate, or will cause Defendant Lyles to violate, the noncompetition and

nonsolicitation covenants and confidentiality obligations in the Franchise Agreement

identified in the Complaint.




                                           4

        Case 7:19-cv-00089-BO Document 41 Filed 02/14/20 Page 4 of 5
             2.     This Judgment and Order may be enforced by the contempt

powers of this Court, after a party provides written notice to the violating party and

a 15-business-day opportunity-to-cure period has expired with no resolution.

             3.     This Judgment and Order shall remain in full force and effect,

and this Court shall retain jurisdiction to enforce the terms and restrictions set forth

in this Permanent Injunction, unless terminated by further Order of this Court.

             4.     This Judgment and Order is entered under Rule 54(b). It acts as

a final judgment only as to Plaintiffs' first and second claims for relief against

Defendant Lyles. All remaining claims against Defendant Lyles-Plaintiffs' third,

fifth, sixth, seventh, and eighth claims for relief-are dismissed with prejudice.

             5.     All of Plaintiffs' claims against Defendant Lifestyle Publications,

LLC-that is, Plaintiffs' second, fourth, fifth, sixth, and seventh claims-shall remain

pending after entry of this Judgment and Order.

             SO ORDERED, this the     J!f_ day of February, 2020.

                                               ~,()~
                                               Chief United States District Judge




                                           5

        Case 7:19-cv-00089-BO Document 41 Filed 02/14/20 Page 5 of 5
